             Case 1:19-cr-00631-WHP Document 28 Filed 02/04/20 Page 1 of 2




                      11 BROADWAY, SUITE 715     NEW YORK, NEW YORK 10004
                           Tel. (212) 344-5180   www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                                ERIC M. ARNONE


     
                                                                February 4, 2020
     Judge William H. Pauley, III
     Senior District Court Judge
     United States District Court, Southern District of New York
     VIA ECF

           Re:    United States v. Lazaro Rosabal Fleitas, 19-CR-631(WHP)

     Dear Judge Pauley,

            I represent the defendant in the above-captioned matter pursuant to the
     Criminal Justice Act. I write to request that the Court order the U.S. Marshals to
     provide non-custodial transportation for my client so that he may attend his
     sentencing hearing and his pre-sentence interview. My client lives in Miami, Florida,
     and has previously been determined to be unable to afford counsel. His financial
     situation has not improved since that determination, either. Indeed, his wife just had
     a baby in January 2020 and his financial circumstances are thus even more tenuous.
     Although my client has been paying for his flights to New York to attend his
     previous court appearances, that expense has been significant for him and his family.

            I am informed by the Probation officer assigned to prepare my client’s
     presentence report that the presentence interview needs to happen in person in New
     York City. As such, he would need to appear in New York at least twice: once for
     the interview, and once for his sentencing hearing. Notably, my client has been fully
     compliant with all aspects of his bail conditions.
             Case 1:19-cr-00631-WHP Document 28 Filed 02/04/20 Page 2 of 2




                      11 BROADWAY, SUITE 715     NEW YORK, NEW YORK 10004
                           Tel. (212) 344-5180   www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                               ERIC M. ARNONE


     
            Pursuant to 18 U.S.C. § 4285, this Court may direct the U.S. Marshal to
     arrange for an indigent defendant’s means of non-custodial transportation or furnish
     the fare for such transportation to the place where his appearance is required, and in
     addition may direct the U.S. Marshal to furnish that person with an amount of money
     for subsistence expenses to his destination, not to exceed the amount authorized as
     a per diem allowance for travel under section 5702(a) of title 5, United States Code.
     Accordingly, I respectfully request that the Court so order this travel compensation
     for my client.

                                             Most sincerely,

                                             _______________/s/__________________
                                             Matthew J. Galluzzo, Esq.
                                             GALLUZZO & ARNONE LLP
                                             11 Broadway Suite 715
                                             New York, New York 10004
                                             (212) 344-5180

     CC:
     AUSA Emily Johnson
     AUSA Kiersten Fletcher
     VIA EMAIL AND ECF                               Application granted.




                                                           February 5, 2020
